DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andoh et al. (US Publication 2009/0122330; hereinafter Andoh).
With regards to claim 1, Andoh discloses an image forming apparatus (FIG. 1) which forms an image on a sheet, the image forming apparatus comprising: 
an apparatus main body (1) of the image forming apparatus; 
an openable and closable member (18) provided on the apparatus main body in an openable and closable manner (FIG. 2-3); 
an image reading portion (100, 110, 120) configured to read an image of an original, the image reading portion being supported on the apparatus main body (FIG. 1) and being movable to a first open position (110 and 120 in FIG. 3 in the open position) and to a first closed position (110 and 120 in FIG. 2 being in the horizontal position) having a positional relationship with respect to the apparatus main body different from the first open position (see differences between FIG. 3 and FIG. 7); and 
(including 60) provided in the apparatus main body and configured to move in conjunction with a movement of the image reading portion (FIG. 2-3 shows the movement of 60in conjunction with the movement of image reading portion 100, 110, 120), 
wherein, when the image reading portion (100, 110, 120) is in the first closed position (FIG. 2; 100, 110, and 120 is in the horizontal position), the stopper member (including 60) is in a restricting position (60 is urged toward a1 as in FIG. 2) in which the stopper member restricts the openable and closable member (18) from being moved from a second closed position  to a second open position (see FIG. 2, [0109]; feature 18 cannot be opened due to locking mechanism 60 engaging with 1a of the apparatus body), and  
wherein, when the image reading portion (100, 110, 120) is in the first open position (FIG. 3; 100, 110, and 120 in a vertical positon), the stopper member (including 60) is in an allowing position (60 is capable of being moved to a clockwise direction in when 100, 110, and 120 in FIG. 3.  If 60 were in the location of FIG. 2, 60 would not engage with 1a) in which the stopper member allows the openable and closable member (18) to be moved from the second closed position (FIG. 2) to the second open position (FIG. 3, [0109]).

With regards to claim 2, Andoh discloses the image forming apparatus according to Claim 1, wherein when the image reading portion (110, 120) is moved from the first closed position (FIG. 2) to the first open position (FIG. 3), the stopper member (60-65) is pushed by the image reading portion so as to be moved to the restricting position ([0119]).

With regards to claim 3, Andoh discloses the image forming apparatus according to Claim 1, wherein the stopper member (60-65) is provided in the apparatus main body (50, 51, a part of 1) in a pivotable manner (FIG. 9A-B), and pivots in conjunction with a movement of the image reading portion (FIG. 9A-B, due to the movement of 37).

With regards to claim 4, Andoh discloses the image forming apparatus according to Claim 1, wherein when the openable and closable member (18) is moved toward the second closed position (FIG. 2) from a state in which the stopper member (60) is positioned in the restricting position (FIG. 2, 60 is urged toward a restricting position due to spring 64) and the openable and closable member (18) is in the second open position (FIG. 3), the stopper member is moved from the restricting position (due to pressing of operation lever 61), and when the openable and closable member arrives at the second closed position (FIG. 2), the stopper member (60) is returned to the restricting position (60 returns to the position that is engageable with 1a as in FIG. 2).

With regards to claim 5, Andoh discloses the image forming apparatus according to Claim 1, wherein the apparatus main body includes a biasing means (74) for biasing the stopper member ([0117]; FIG. 5-6), and wherein, when the image reading portion is moved from the first open position (FIG. 6, 7, 9A) to the first closed position (FIG. 2, 5, 9B), the stopper member is moved from the restricting position to the allowing position by a biasing force of the biasing means ([0117-0118]).

With regards to claim 6, Andoh discloses the image forming apparatus according to Claim 1, wherein when the image reading portion (110, 120) is moved from the first open position (FIG. 6, 7, 9A) to the first closed position (FIG. 2, 5, 9B), the stopper member (including 60, in this particular claim, the stopper member is interpreted to include features 60-76 in FIG. 5-6) is moved from the restricting position (FIG. 6) to the allowing position (FIG. 5) by a self-weight (the weight of 37 presses 75 (a part of 60) to move from restricting to allowing position) of the stopper member.

With regards to claim 7, Andoh discloses the image forming apparatus according to Claim 1, wherein the openable and closable member (18) comprises a discharge tray (40) configured to stack a sheet discharged from an inside of the apparatus main body (FIG. 4, [0078]).

With regards to claim 8, Andoh discloses the image forming apparatus according to Claim 7, wherein the apparatus main body includes an interlock switch (80; FIG. 13), and wherein a movable arm portion (80a) of the interlock switch is disposed at a position closer to the stopper member (60; FIG. 4 and 14 shows 80 is within support section 50) than a center of a sheet stacking area of the discharge tray in a direction orthogonal to a sheet discharging direction (FIG. 14).

With regards to claim 9, Andoh discloses the image forming apparatus according to Claim 8, wherein the movable arm portion (80a) is disposed at a position closer to the stopper member (60) than the sheet stacking area (40) (FIG. 4 and 14).

With regards to claim 11, Andoh discloses the image forming apparatus according to Claim 1, wherein, when the image reading portion (100, 110, 120) is in the first open position (FIG. 7), the stopper member (including 60) is away from the openable and closable member 18; FIG. 8B; [0116-0117]).

With regards to claim 12, Andoh discloses the image forming apparatus according to Claim 11, wherein the openable and closable member (18) comprises an engaged portion (71; FIG. 5-6), wherein when the image reading portion is moved to the first closed position (110 moving toward the closed positon, i.e. 110 at FIG. 7 moving toward the horizontal position prior to 37 engaging with 75), the stopper member (including 60) is moved to a restricting position in which the stopper member restricts the openable and closable member from being  with the engaged portion (71 in the position at FIG. 6; because 37 of 110 has not  engaged with 75, 71 is still in the engaged position with 70, which restricts the movement of 60), and 
wherein when the image reading portion is moved to the first open position (FIG. 3), the stopper member is moved to an allowing position (60 is capable to being moved in the clockwise direction to an allowing position) in which the stopper member allows the openable and closable member  to be moved from the second closed position to the second open position without engaging the stopper member with the engaged portion (71; because 100, 110, 120, and 18 are all attached together in FIG. 3, 71 is in the disengaged position as in FIG. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Andoh et al. (US Publication 2009/0122330; hereinafter Andoh) in view of Azuma et al. (US Patent 5,907,745; hereinafter Azuma).
With regards to claim 10, Andoh teaches the image forming apparatus according to Claim 8.  However, Andoh is silent regarding wherein a sliding-type extension tray which extends the sheet stacking area in the sheet discharging direction is provided in the discharge tray.
Azuma teaches a sliding-type extension tray (91) which extends the sheet stacking area in the sheet discharging direction is provided in the discharge tray (90; col. 11, lines 3-16; FIG. 5).
.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.  
With respect to the remarks on page 7, Applicant argues that the lock mechanism 60 of Andoh operates in a manner that is opposite that of the configuration of the stopper of Applicant’s invention as recited in independent claim 1.  Andoh discloses a lock mechanism 60 that allows opening of the cover section 18 when the exposure glass cover 110 is in a closed state.  As shown, for example, in Figure 3 of Andoh, the exposure glass cover 110 is in a closed state and the features of the lock mechanism allow the cover section 18 to be opened.  In contrast, the stopper member of the Applicant’s invention is in a restricting position in which the stopper member restricts the openable and closable member from being moved from the closed position to the open position when the image reading portion in in the closed position.  In addition, the lock mechanism 60 disclosed in Andoh prevents opening of the cover section 18 when the exposure glass 110 is in an open state.  In contrast, the stopper member of Applicant’s invention is in an allowing position in which the stopper member allows the openable and closable member to be moved from the closed position to the open position when the image reading portion is in the open position.  
The Examiner respectfully disagrees with Applicant’s argument because Andoh does teach the claimed invention, not necessarily the disclosed invention.  It is acknowledged that the functionalities between Andoh and the instant invention differ, however, the language of the claimed invention does not distinguish from Andoh.  The rejection above has been modified to address the amended claim(s).  Specifically, Andoh teaches “when the image reading portion (100, 110, 120) is in the first closed position (FIG. 2; 100, 110, and 120 is in the horizontal position), the stopper member (including 60) is in a restricting position (60 is urged toward a1 as in FIG. 2) in which the stopper member restricts the openable and closable member (18) from being moved from a second closed position to a second open position (see FIG. 2, [0109]; feature 18 cannot be opened due to locking mechanism 60 engaging with 1a of the apparatus body), and  wherein, when the image reading portion (100, 110, 120) is in the first open position (FIG. 3; 100, 110, and 120 in a vertical positon), the stopper member (including 60) is in an allowing position (60 is capable of being moved to a clockwise direction in when 100, 110, and 120 in FIG. 3.  If 60 were in the location of FIG. 2, 60 would not engage with 1a) in which the stopper member allows the openable and closable member (18) to be moved from the second closed position (FIG. 2) to the second open position (FIG. 3, [0109]).”  Therefore, it is suggested that Applicant specify the structure performing the function rather than the functionality.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QXN/Examiner, Art Unit 2853        

                                                                                                                                                                                                
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853